Name: 96/169/EC: Commission Decision of 14 February 1996 concerning the dates to be fixed by Member States for the submission of 'area aid applications' under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the Danish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  cooperation policy;  economic policy;  agricultural policy
 Date Published: 1996-02-23

 Avis juridique important|31996D016996/169/EC: Commission Decision of 14 February 1996 concerning the dates to be fixed by Member States for the submission of 'area aid applications' under the integrated administration and control system for certain Community aid schemes (the 'integrated system') (Only the Danish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic) Official Journal L 045 , 23/02/1996 P. 0046 - 0047COMMISSION DECISION of 14 February 1996 concerning the dates to be fixed by Member States for the submission of 'area` aid applications under the integrated administration and control system for certain Community aid schemes (the 'integrated system`) (Only the Danish, German, Greek, English, French, Italian, Dutch, Finnish and Swedish texts are authentic) (96/169/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3508/92 of 27 November 1992 establishing an integrated administration and control system for certain Community aid schemes (1), as amended by Regulation (EC) No 3235/94 (2), and in particular Article 6 (2) thereof,Whereas Article 6 (2) of Regulation (EEC) No 3508/92 provides that the Commission may authorize Member States to fix a final date for the submission of an 'area` aid application between 1 April and the dates referred to in Articles 10, 11 and 12 of Council Regulation (EEC) No 1765/92 (3); whereas Member States must justify their choice of date, in particular by providing the Commission with a detailed working plan which demonstrates that the proposed date allows the time required for all relevant data to be made available for the proper administrative and financial management of the aid and for the necessary checks to be carried out;Whereas certain Member States have submitted to the Commission applications for the authorization of dates after 31 March accompanied by the relevant working plans; whereas the Commission has studied these applications, taking particular account of the experience acquired in the implementation of the integrated system in 1995 by the Member States concerned as well as proposals for improvements in working methods contained in the plans submitted by Member States;Whereas the measures provided for in this Decision conform with the opinion of the Committee on the European Agricultural Guidance and Guarantee Fund,HAS ADOPTED THIS DECISION:Article 1 The Commission hereby authorizes the Member States listed in the Annex hereto to fix the final dates mentioned there for the submission of the 'area` aid applications in 1996.Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 14 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 355, 5. 12. 1992, p. 1.(2) OJ No L 338, 28. 12. 1994, p. 16.(3) OJ No L 181, 1. 7. 1992, p. 12.ANNEX >TABLE>